DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 21 (Fig. 1) and 316 (Fig. 6(a)).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Page 2, paragraph [0005], line 7, “photo sensitive” should be “photosensitive”.
Page 2, paragraph [0005], line 9, “roller 40” should be “roller 41”.
Page 3, paragraph [0006], line 2, “roller 41 An” should be “roller 41.  An”.
Page 10, paragraph [0027], line 7, “313. to” should be “313 to”.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
a.	Independent claim 1 is allowable over the prior art of record because the prior art of record does not teach or suggest: “an air flow passage to receive air from inside of the container and to supply the air, via an end of the container in the longitudinal 
b.	Independent claim 7 is allowable over the prior art of record because the prior art of record does not teach or suggest: “a first air flow passage to receive air from inside of the container and to supply the air, via the first end of the container, to an upstream side, in a rotation direction of the developer roller, of a closest position between the developer roller and the photosensitive body; and a second air flow passage to receive air from the inside of the container and to supply the air, via the second end of the container in the longitudinal direction of the developer roller, to the upstream side, in the rotation direction of the developer roller, of the closest position between the developer roller and the photosensitive body, wherein the first and second air flow passages have one or more outlet that is aligned with a central area in the longitudinal direction of the developer roller” as set forth in the claimed combination.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Akaike et al. (US Pat. Pub. No. US 2019/0025730 A1) discloses a developing device comprising: a container having an opening, the container extending in a longitudinal direction; 
Omura (US Pat. No. 10,859,975 B2) discloses a developing device comprising: a container having an opening, the container extending in a longitudinal direction; a developer roller disposed within the container to supply toner to a photosensitive body through the opening; and an air flow passage.
Kuramoto et al. (US Pat. No. 10,877,400 B1) discloses a developing device comprising: a container having an opening, the container extending in a longitudinal direction; a developer roller disposed within the container to supply toner to a photosensitive body through the opening; a layer regulation member; and an air flow passage having an inlet and an outlet.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
February 18, 2022